      Case 6:18-cv-01343-EFM-GEB Document 11 Filed 03/01/19 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


TATIANA HIRSU                                         )
                                                      )
               Plaintiff,                             )
                                                      )
       v.                                             )       Case No. 6:18-cv-1343
                                                      )
SOCIAL NETWORKING TECHNOLOGY                          )
INC., et al.,                                         )
                                                      )
                                                      )
                   Defendants.                        )

                           DEFENDANT CARLOS AMEZCUA’S
                      MOTION TO DISMISS PLAINTIFF’S COMPLAINT

       COMES NOW Defendant Carlos Amezcua (“Amezcua” or “Defendant”), and moves this

Court, pursuant to Federal Rule of Civil Procedure Rule 12(b)(2) and (5), for an order dismissing

Plaintiff’s Complaint in its entirety against him. The reasons for this motion are set forth in the

contemporaneously filed Defendant’s Memorandum in Support of his Motion to Dismiss

Plaintiff’s Complaint, which is incorporated by reference as if fully set forth herein.

       WHEREFORE, Defendant Carlos Amezcua respectfully requests the Court dismiss

Plaintiff’s Complaint against him in its entirety, and award such other relief as the Court deems

just and proper.
        Case 6:18-cv-01343-EFM-GEB Document 11 Filed 03/01/19 Page 2 of 2




                                            Respectfully submitted,

                                            JACKSON LEWIS, P.C.

                                            /s/ James R. Ward
                                            James R. Ward, KS Bar #15924
                                            Janelle L. Williams, KS Bar #25343
                                            7101 College Boulevard, Suite 1200
                                            Overland Park, Kansas 66210
                                            Telephone: (913) 981-1018
                                            Facsimile: (913) 981-1019
                                            James.Ward@jacksonlewis.com
                                            Janelle.Williams@jacksonlewis.com

                                            ATTORNEYS FOR DEFENDANT




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 1st day of March, 2019 a true and accurate copy of the above
and foregoing was served electronically via the Court’s CM/ECF filing system on the following:

         Michael R. Andrusak
         Cody Branham
         ADAMS JONES LAW FIRM, P.A.
         1635 N. Waterfront Parkway, Suite 200
         Wichita, Kansas 67206-6623
         mandrusak@adamsjones.com
         cbranham@adamsjones.com

         David P. Eron
         ERON LAW, P.A.
         229 E. William, Suite 100
         Wichita, Kansas 67202
         david@eronlaw.com

         ATTORNEYS FOR PLAINTIFF


                                            /s/ James R. Ward
                                            An Attorney for Defendant
4841-4153-0249, v. 1




                                                 2
